Name: Commission Regulation (EEC) No 902/83 of 15 April 1983 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 4. 83 Official Journal of the European Communities No L 100/5 COMMISSION REGULATION (EEC) No 902/83 of 15 April 1983 fixing the sluice-gate prices and levies for pigmeat quarter ; whereas the sluice-gate prices should there ­ fore be maintained unchanged until 31 July 1983 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since no new sluice-gate price is to be fixed, the levies should accordingly be maintained unchanged until 31 July 1983 ; Whereas, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas sluice-gate prices for pig carcases and for the other products specified in Article 1 of Council Regu ­ lation (EEC) No 2766/75 of 29 October 1975 esta ­ blishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases (3), as last amended by Regulation (EEC) No 219/83 (4), and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 1957/82 of 13 July 1982 fixing the levies and sluice-gate prices on pigmeat (*) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Regulation (EEC) No 262/83 of 28 January 1983 for the period 1 February to 30 April 1983 , they must be fixed anew for the period 1 May to 31 July 1983 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 November 1982 to 31 March 1983 ; Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in relation to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 at 3 % ; Whereas the value of the quantity of feed grain varies by less than 3 % from that used for the preceding HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 May to 31 July 1983, the sluice-gate prices provided for in Article 12 of Regula ­ tion (EEC) No 2759/75 for the products specified in Article 1 of Regulation (EEC) No 2766/75 and the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex to Regulation (EEC) No 262/83 . 2. Provided that, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5. (3) OJ No L 282, 1 . 11 . 1975, p. 25 . Article 2 This Regulation shall enter into force on 1 May 1983 . (4) OJ No L 27, 29 . 1 . 1983, p . 1 . ( 5 ) OJ No L 212, 21 . 7. 1982, p . 27. (6 )) OJ No L 30, 1 . 2. 1983, p . 67. No L 100/6 Official Journal of the European Communities 19 . 4 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1983 . For the Commission Poul DALSAGER Member of the Commission